Exhibit 10.21

 

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON. MOCON has, however,
entered into a written Executive Severance Agreement, a form of which was filed
as an exhibit to our Annual Report on Form 10-K for our fiscal year ended
December 31, 2007, with six of our full-time officers, including each of our
executive officers listed below. The following is a description of oral
compensation arrangements for 2014 between MOCON, Inc. and our executive
officers who are listed as “named executive officers” in our proxy statement
relating to our 2014 annual meeting of shareholders:

 

Name of

Executive

Officer

 

Title

Base

Salary

Bonus

Arrangements

Stock

Options

 

Other

Robert L. Demorest

Chairman, President and Chief Executive Officer

$366,293 per year

See footnotes (1) and (2) below

Stock options to purchase shares of MOCON common stock are granted from time to
time in the sole discretion of the Compensation Committee of the MOCON board of
directors

Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75% (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 50% of
the first 6% of the amount that each participant contributed under this plan.
MOCON provides an automobile for each of its full-time executive officers.
Executive Officers generally receive 3-5 weeks of vacation per year. Executive
officers are reimbursed for expenses incurred in the ordinary course of
business.

Executive officers receive other benefits received by other MOCON employees,
including health, dental and life insurance benefits.

Donald N. DeMorett

Chief Operating Officer

$247,500 per year

See footnotes (1) and (2) below

See above

See above

 

 
 

--------------------------------------------------------------------------------

 

 



Name of

Executive

Officer

 

Title

Base

Salary

Bonus

Arrangements

Stock

Options

 

Other

Darrell B. Lee

Vice President, Chief Financial Officer, Treasurer and Secretary

$214,650 per year

See footnotes (1) and (2) below

See above

See above

Daniel W. Mayer

Executive Vice President, Chief Technology Officer

$253,586 per year

See footnotes (1) and (2) below

See above

See above



 

(1)

MOCON provides its executive officers and other employees a direct financial
incentive to achieve MOCON’s annual profit goals through the MOCON, Inc.
Incentive Pay Plan, which was filed as an exhibit to MOCON’s annual report on
Form 10-K for the year ended December 31, 2011. Under the Incentive Pay Plan,
annual goals are measured by MOCON’s annual net income before income taxes and
incentives for Messrs. Demorest, DeMorett, Lee, and Mayer, who have overall
corporate responsibilities. The Incentive Pay Plan contemplates that each year
the Compensation Committee will establish goal amounts for MOCON’s executive
officers and will determine the percentage of salary at goal for MOCON’s
executive officers. On December 31, 2013, the Compensation Committee established
these goal amounts and determined these percentages. Although the goal amounts
are confidential, the 2014 percentages of salary at goal range from forty
percent to sixty-five percent of 2014 base salary earned, at goal, with the
actual incentive paid based on the percentage of goal achieved, up to a maximum
of one hundred fifty percent. The fiscal 2014 goals and percentages of salary
were set forth in resolutions approved by the Compensation Committee and are not
otherwise set forth in any written agreements between MOCON and the executive
officers. The following are the amounts paid to each of MOCON’s executive
officers under the Incentive Pay Plan with respect to fiscal 2013: Mr. Demorest:
$132,563; Mr. DeMorett: $69,431, Mr. Lee: $47,385 and Mr. Mayer: $71,890. These
amounts were paid in March 2014.

 

(2)

On December 31, 2013, the Compensation Committee established individual special
performance related bonus arrangements for Messrs. Demorest, DeMorett, Lee, and
Mayer to further motivate these individuals to attain certain company-related
performance goals in addition to the profitability performance-related goals
covered under MOCON’s Incentive Pay Plan. While the specific performance goals
remain confidential, the bonuses if paid will be in the form of an extra week of
paid vacation and an all-expense paid trip for two, up to maximum amounts
ranging from $10,000 to $13,000. The terms of the fiscal 2014 special
performance related bonuses were set forth in resolutions approved by the
Compensation Committee and are not otherwise set forth in any written agreements
between MOCON and the executive officers.

 